SUMMARY ORDER
Defendant appeals from his conviction entered by the United States District Court for the Southern District of New York (Kaplan, J.). We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
Defendant argues: (1) the District Court erred in admitting post-arrest statements because (a) his untimely motion to suppress should have been considered, (b) the statements were taken in violation of his right to counsel, and (c) the statements constituted impermissible evidence of prior bad acts; (2) the District Court erred by denying leave to depose a foreign witness; (3) the Government violated his constitutional rights by not disclosing information about a Government witness; (4) there was insufficient evidence to establish guilt; (5) the jury was improperly instructed in light of the possibility of multiple conspiracies; and (6) the District Court’s forfeiture calculation was incorrect. We affirm for substantially the reasons expressed by the District Court. To the extent some of these arguments, e.g. the jury instruction about conspiracy, were properly raised before us in the first instance, we find them to be unavailing. See United States v. Medina, 944 F.2d 60, 64 (2d Cir.1991).
We have reviewed all of Appellant’s claims and find them meritless. Accordingly, the judgment of the District Court is AFFIRMED.